Citation Nr: 0310156	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-11 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for right 
patellofemoral syndrome.  

2.  Entitlement to service connection for left patellofemoral 
syndrome.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from November 1998 to January 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

This case was Remanded by the Board in April 2001 for 
additional development of the record.  That development 
having been accomplished, the case is again before the Board 
for final appellate consideration.  

The issue concerning service connection for left 
patellofemoral syndrome will be addressed in the Remand that 
follows this decision.  


FINDINGS OF FACT

1.  A right knee condition clearly and unmistakably pre-
existed service.  

2.  The pre-existing right knee condition did not increase in 
disability during service.  


CONCLUSION OF LAW

Right patellofemoral syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claims, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
September 1999 rating decision, May 2000 statement of the 
case, and January 2003 supplemental statement of the case, 
the veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claims.  In addition, by 
letters dated in August 2002, October 2002, and November 
2002, the RO explained the provisions of the VCAA, gave 
additional notice of the evidence needed to substantiate the 
claims on appeal, and asked the veteran to submit or 
authorize the RO to obtain additional relevant evidence.  
Pursuant to those letters, the RO requested-and obtained-
private medical records that the veteran identified.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
private medical records, and relevant VA examinations.  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination, such 
that an additional medical examination or opinion is not 
needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand, at least as to the issue 
regarding the veteran's right knee.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

On the history portion of the report of the veteran's 
enlistment examination, he noted that he had dislocated his 
right patella in February 1996 and had subsequently worn a 
brace for two months.  He indicated that he had had no 
problem since that time.  The examiner checked the box 
indicating that examination of the lower extremities was 
normal.  Less than two weeks after his entry onto active 
duty, the veteran was seen in the outpatient clinic, 
complaining of bilateral knee pain.  The examiner noted the 
veteran's statement that, prior to service, he had had 
difficulty going up and down stairs.  Examination revealed no 
abnormal clinical findings, except from left knee crepitus.  
The examiner's assessment was strain of both knees.  The 
records indicate that the veteran was seen on at least four 
subsequent occasions during service for complaints of 
bilateral knee pain, with diagnoses that included 
patellofemoral arthralgia, and, in December 1998, he 
underwent an orthopedic evaluation.  That examiner's 
impression was "EPTS [existed prior to service]."  He 
prescribed non-steroidal anti-inflammatory drugs and knee 
sleeves, with a recommendation that the veteran be separated 
from service.  Shortly thereafter, the veteran was processed 
for administrative separation in lieu of a medical evaluation 
board.  The conclusion of that examiner was that the veteran 
"does not meet appointment, enlistment or induction 
standards" and that the veteran's physical condition was not 
permanently aggravated by training beyond the normal 
progression of the ailment."  

The file also contains the report of the veteran's treatment 
at a private emergency room in September 1995, prior to 
service, when he was treated for dislocation of the right 
patella while he was rising from a squatting position.  The 
dislocation was reduced and he was discharged.  In February 
1996, also prior to service, the veteran was hospitalized at 
a private facility for reduction of another right patellar 
dislocation which occurred while he was playing sports.  

A VA orthopedic compensation examination was conducted in May 
1999.  The veteran reported that he took no medications.  He 
stated that knee pain was precipitated by standing, kneeling, 
running, and walking, but that he was able to perform his 
daily duties as a security guard without restriction.  On 
examination, there was no pain on joint movement and no 
edema, effusion, instability, weakness, tenderness, redness, 
or heat.  The veteran was able to bear weight without 
difficulty and there was no abnormal shoe wear and no 
ankylosis.  The examiner diagnosed bilateral patellofemoral 
syndrome.  

Pursuant to the Board's April 2001 Remand, another VA 
orthopedic compensation examination was conducted in December 
2002, to obtain a medical opinion concerning several 
questions.  That examiner noted some laxity of the knee caps 
bilaterally and diagnosed bilateral patellofemoral syndrome 
secondary to generalized ligamentous laxity.  In response to 
the requested medical opinion, the examiner stated that

It is clear from the examination that [the veteran] 
has generalized laxity involving multiple joints 
including his hand and that this laxity extends to 
both knee caps.  His bilateral knee caps laxity 
preexisted his military service and his ligamentous 
laxity also involved other joints such as his 
wrists and hands.  His present bilateral knee 
complaints are not related to his military service 
and would be as they are even absent of his 
military service [sic].  The laxity of his knee 
caps can be expected to cause aching pain in his 
knee caps and this laxity preexisted his military 
service and effects of his joints [sic].  His 
military service and vigorous activity would not be 
expected to have had any effect regarding 
accelerating his ligamentous laxity.  There is no 
expectation that there is any increased likelihood 
that he would develop arthritis in his knees and he 
would not develop arthritis in his knees and has as 
yet not developed arthritis in his knees as 
demonstrated by his normal x-rays and the lack of 
any muscle wasting in his lower extremities.  
Neither of his knees have had any acceleration of 
his ligamentous laxity and his ligamentous laxity 
involving his knees affects both knees similarly.  
His ligamentous laxity involves both hands and 
knees similarly and would be expected to be as they 
are even absent of his military service.  

While the December 2002 examiner's opinion is not a model of 
clarity, it appears reasonably evident to the Board that the 
examiner believed that the veteran's current right patella 
disorder pre-existed service and did not increase in 
disability during his very brief period of service.  

In this regard, the Board notes the provisions of 38 U.S.C.A. 
§ 1111, that is, that the veteran is presumed to have been in 
sound condition on entry onto active duty, except for 
conditions noted at the time he was examined at that time.  
In this case, the report of the veteran's enlistment 
examination does not reflect any abnormal clinical findings 
regarding the veteran's right knee, although it does note the 
veteran's history of a right knee dislocation.  The latter 
notation, however, does not suffice as "notation" as 
contemplated by § 1111.  

Nevertheless, the Board finds that the pre-service records 
reflecting treatment for right knee dislocations on two 
occasions, coupled with conclusions by service department 
physicians based on their own medical knowledge as supported 
by statements made by the veteran during service and by the 
pre-service treatment reports, constitute clear and 
unmistakable evidence that the veteran's right knee condition 
was present prior to service.  Further, the concurrent 
statements by service department physicians, based on the 
records of the veteran's complaints and treatment during 
service, as well as the fact that his period of service was 
relatively brief, plus the opinion by the recent VA examiner, 
provide clear evidence that the right knee condition did not 
increase in disability during service-at least not beyond 
that to be expected due to the natural progression of the 
condition.  

Therefore, the Board concludes that the veteran's right 
patellofemoral syndrome pre-existed service and was not 
aggravated by service.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Accordingly, service connection for right patellofemoral 
syndrome is not established.  


ORDER

Service connection for right patellofemoral syndrome is 
denied.  


REMAND

As noted above, the December 2002 VA examiner stated 
categorically that the veteran's bilateral knee caps laxity 
pre-existed his military service.  However, the examiner did 
not refer to any medical evidence to support that conclusion 
regarding the veteran's left knee.  By itself, therefore, 
that opinion does not constitute clear and unmistakable 
evidence to overcome the presumption of soundness at service 
entry regarding the left knee.  The Board cannot ignore that 
opinion, however, which does provide some evidence that the 
condition pre-existed service.  Accordingly, the Board 
believes that an additional opinion is necessary to clarify 
that point.  

Therefore, this case is again REMANDED for the following 
additional actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for left knee patellofemoral 
syndrome since his separation from 
service.  The RO should then request 
copies of the records of all providers 
indicated by the veteran.  All records so 
received should be associated with the 
claims file.  

2.  The RO should schedule the veteran 
for an orthopedic examination.  The 
claims file must be made available to and 
be reviewed by the examiner in 
conjunction with the examination.  All 
indicated special tests should be 
accomplished.  The examiner's report 
should set forth in detail all pertinent 
complaints and clinical findings 
regarding any current left knee 
disability.  The examiner should be 
requested to provide an opinion as to the 
following questions:  

a.  Did a left knee disorder pre-
exist the veteran's period of active 
service?  If so, please provide 
adequate rationale for that 
conclusion, including reference to 
evidence in the file to support the 
opinion.  

b.  If a left knee disorder was 
present prior to service, did it 
undergo any permanent increase in 
basic pathology during service?  
Please provide adequate rationale 
for the conclusion, including 
reference to evidence in the file to 
support the opinion.  

c.  If a left knee disorder was not 
present prior to service, did the 
manifestations noted during service 
constitute the onset of a chronic 
left knee disorder?  Is any current 
left knee disorder related to the 
in-service left knee manifestations?  
Please provide adequate rationale 
for the conclusion, including 
reference to evidence in the file to 
support the opinion.  

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim for 
service connection for left knee 
patellofemoral syndrome.  If action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished a supplemental statement of the 
case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	V. L JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


